DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 24 May 2021 has been entered. 
Claim(s) 18 is/are canceled
Accordingly, claim(s) 1-17 is/are pending and considered below. Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 112(b) rejections, otherwise noted in current Office Action below, previously set forth in the Final Office Action.

Claim Objections
Claim 7 is objected because:
line 17, “directly on to a first gear” should read “directly onto a first gear”
Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, 6, 12-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 201753583 U) in view of Young (US 4,574,893 A).
Regarding claim 1, Liu discloses a power swivel configured to rotate a tubular string and drill bit to form or extend a subterranean borehole (Fig. 1), the power swivel comprising:
 a motor (hydraulic motor 1);
a gear box (“The gear shifting transmission system”, English translation p. 5 line 5) coupled to the motor (Fig. 1), the gear box comprising a gear box housing (casing 16 including the housing of the oil pump 13) having an internal surface (inherent) and comprising a plurality of gears (at least gears 3, 4, 5, 6, 7, 8, 10, 11, 14) disposed within the gear box housing (Fig. 1); and
a lubrication system (“the forced lubrication system”, p. 6 last paragraph) coupled to the gear box (Fig. 1), the lubrication system including:
(oil pump 13) disposed within the gear box housing and supported from the internal surface (Fig. 1), the pump including an outlet (outlet which connects the lubrication pipeline 2);
a recirculation line (lubrication pipeline 2) fluidly coupled to the outlet of the pump, wherein at least a portion of the recirculation line extends outside of the gear box housing (lubrication pipeline 2 extends outside of the casing 16, Fig. 1) to facilitate a transfer of thermal energy from lubricant in the recirculation line to an outer environment surrounding the gear box housing (intended use accomplished by the lubrication pipeline 2); and
a first injector (injection point by the Tee pipe going into shaft gear 4) fluidly coupled to the recirculation line;
wherein the first injector is configured to deliver lubricant to a first gear (shaft gear 4) of the plurality of gears disposed within the gear box (See Fig. 1). 
Liu does not explicitly disclose that the pump includes a pump housing.
However, Young teaches that it is old and well known in the relevant drilling art that a pump includes a pump housing (pump 156 has its own housing, as shown in Fig. 3) disposed within the gear box housing (frame 12 and housing 68).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump, as disclosed by Liu, to include a pump housing disposed within the gear box housing, as taught by Young, with the motivation protect the pump from debris getting in, which in turn extends the life of the pump (Young discloses that lubricant can only be pumped from the housing 20 through duct 158 to pump 156 and out via 162, col. 6 lines 32-53, which is equivalent to inlet and outlet port of Liu’s pump 13; see Response to Arguments section for further analyses).

Regarding claim 2, modified Liu discloses the power swivel of claim 1, wherein the gear box is configured to be filled with lubricant to a fill line (Liu - fill line shown by the shape of tilde or “ ~ ” in Fig. 1), and wherein the pump is supported within the gear box housing at a position in which the pump is  at least partially below the fill line (13 is below the top tilde line); and
wherein the first gear is at least partially above the fill line (gear shaft 4 is partially above the fill line). 

Regarding claim 4, modified Liu discloses the power swivel of claim 1, wherein the motor includes an output shaft (Liu - transition shaft 12 – Examiner construes the transition shaft 12 as an output shaft included in the hydraulic motor 1 as the motor is functionally connected to the transition shaft 12) configured to rotate at a given speed of rotation (rotation speed of the transition shaft 12), and wherein the pump is coupled to the output shaft of the motor (13 is connected to 12, Fig. 1) such that the pump is driven at the given, unreduced, speed of rotation  to discharge lubricant from the outlet (intended use accomplished by 13 and 12).  

Regarding claim 6, Liu discloses the power swivel of claim 1, wherein the lubrication system further comprises:
(Liu - the two tee pipes positioned outside the casing 16 can be considered manifold); and
a second injector (injection point directly above the transition shaft 12), wherein the second injector is configured to deliver lubricant to a bearing disposed within the gear box housing (p. 7 paragraph 2 “the lubrication transmission route is… bearings on the upper end face of the transition shaft 12”); and
wherein the manifold is coupled to the recirculation line, the first injector, and the second injector (Fig. 1).  

Regarding claim 12, Liu discloses a power swivel configured to rotate a tubular drill string (Fig. 1) comprising:
 a motor (hydraulic motor 1) rotatable in a first direction and in a second direction that is opposite the first direction (basic function of hydraulic motor);
a gear box (“The gear shifting transmission system”, English translation p. 5 line 5) coupled to the motor, the gear box comprising a gear box housing (casing 16 including the housing of the oil pump 13) having an internal surface (inherent) and comprising a plurality of gears (at least gears 3, 4, 5, 6, 7, 8, 10, 11, 14) disposed within the gear box housing (Fig. 1); and
a lubrication system (“the forced lubrication system”, p. 6 last paragraph) coupled to the gear box (Fig. 1), the lubrication system comprising:
a pump (oil pump 13) disposed within the gear box housing and supported from the internal surface (Fig. 1), wherein the pump includes an outlet (outlet which connects the lubrication pipeline 2) and is configured to be driven by the motor and to discharge lubricant from the outlet when the motor is rotating in the first direction (p. 7 paragraph 2);
a recirculation line (2) fluidly coupled to the outlet of the pump to receive lubricant that is discharged from the outlet, at least a segment of the recirculation line extending outside the gear box (Fig. 1); and
a first injector (injection point by the Tee pipe going into shaft gear 4) fluidly coupled to the recirculation line and configured to deliver lubricant to at least one of a gear and a bearing (shaft gear 4 and bearing attached to 4) disposed within the gear box. 
Liu does not explicitly disclose that the pump includes a pump housing.
However, Young teaches that it is old and well known in the relevant drilling art that a pump includes a pump housing (pump 156 has its own housing, as shown in Fig. 3) disposed within the gear box housing (frame 12).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump, as disclosed by Liu, to include a pump housing disposed within the gear box housing, as taught by Young, with the motivation protect the pump from debris getting in, which in turn extends the life of the pump (Young discloses that lubricant can only be pumped from the housing 20 through duct 158 to pump 156 and out via 162, col. 6 lines 32-53, which is equivalent to inlet and outlet port of Liu’s pump 13).

Regarding claim 13, Liu discloses the power swivel of claim 12, wherein the gear box is configured to be filled with lubricant to a fill line (fill line shown by tilde – “ ~ “ – in Fig. 1), (Fig. 1); and
wherein the gear and the bearing are at least partially above the fill line (Fig. 1). 

Regarding claim 16, modified Liu discloses the power swivel of claim 12.
Liu does not explicitly disclose wherein the recirculation line is metal and comprises heat transfer elements. 
However, it is generally understood in the field of power swivel and recirculation line manufacturing that the recirculation line is made of metal, which comprises heat transfer element.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the recirculation line, as disclosed by Liu, to be made of metal and have heat transfer element, as metal provides higher structural rigidity, strength, and corrosion resistance.

Regarding claim 17, modified Liu discloses the power swivel of claim 12 wherein the segment of the recirculation line extending outside the gear box is configured to be cooled by a coolant (Liu - outside air can be considered a coolant). 

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in Young, in further view of Lei (CN 103982132 A)
Regarding claim 5, modified Liu discloses the power swivel of claim 4, wherein the motor is rotatable in a first direction, and a second direction that is opposite the first direction (basic function of hydraulic motor); and
wherein the pump is configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the first direction (Liu, p. 6 last paragraph – p. 7 second paragraph).  
Liu does not explicitly disclose wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the second direction.
However, Lei discloses wherein the pump (lubricating pump 10) is configured to discharge lubricant from the outlet and into the recirculation line when the motor (variable plunger motor 7) is rotating in the first direction, and wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the second direction (see p. 7 lines 275-283 of the machine translation describing how lubrication pump functions; Fig. 2 further shows that the variable plunger motor 7 can rotate in either direction – as indicated with two arrows – to cause the lubricating pump 10 to pump in single direction – as indicated with a single arrow).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump, as disclosed by Liu, wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the second direction, as taught by Lei, with the 

Regarding claim 14, modified Liu discloses the power swivel of claim 13, wherein the lubrication system further comprises:
 a manifold (Liu - the two tee pipes positioned outside the casing 16 can be considered manifold) fluidly coupled to the recirculation line, the first injector fluidly coupled to the manifold and to a first fluid delivery line (line between first tee and the first injector) that is configured to deliver lubricant to the gear; and
a second injector (injection point directly above the transition shaft 12) fluidly coupled to the manifold and to a second lubricant delivery tube (line between the second tee and the second injector) that is configured to deliver lubricant to the bearing;
wherein the first and second lubricant delivery lines and the first and second injectors are configured to deliver at least a predetermined minimum amount of lubricant to the gear and bearing when the motor is operating at a minimum output (p. 7 paragraph 2). 
Liu does not explicitly disclose wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the second direction.
However, Lei discloses wherein the pump (lubricating pump 10) is configured to discharge lubricant from the outlet and into the recirculation line when the motor (variable plunger motor 7) is rotating in the first direction, and wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating (see p. 7 lines 275-283 of the machine translation describing how lubrication pump functions; Fig. 2 further shows that the variable plunger motor 7 can rotate in either direction – as indicated with two arrows – to cause the lubricating pump 10 to pump in single direction – as indicated with a single arrow).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump, as disclosed by Liu, wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the second direction, as taught by Lei, with the motivation to allow pump to lubricate the gear shafts when the motor/shafts rotate in either direction.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Young, in further view of Keskiniva (US 2012/0292114 A1).
Regarding claim 3, modified Liu discloses the power swivel of claim 6, wherein the manifold comprises:  an inlet (Liu - inlet portion of the tee connected to the oil pump 13) fluidly coupled to the recirculation line; and a plurality of outputs (2 outputs on the first tee, 2 additional outputs on the second tee).
Liu does not explicitly disclose wherein the lubrication system further comprises: a pressure relief valve fluidly coupled to one of the plurality of outputs and configured to emit lubricant to the environment surrounding the gear box housing.  
However, Keskiniva teaches that it is old and well known in the relevant power swivel with recirculation line art wherein the lubrication system further comprises: a pressure relief (relief valve symbol between C5 and C6, relieving via C7 into 19, see Fig. 5) fluidly coupled to one of the plurality of outputs (fluidly connected to the outputs C3 and C4 rotation bushing 21) and configured to emit lubricant to the environment (19) surrounding the gear box housing (Fig. 5).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the recirculation, as disclosed by Liu, to further comprise a relief system, as taught by Keskiniva, with the motivation to control the pressure of the fluid (see paragraph [0044]).

Claim(s) and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Liu in view of Keskiniva.
Regarding claim 15, modified Liu discloses the power swivel of claim 14.
Liu does not explicitly disclose the power swivel further comprising a pressure relief valve coupled to the manifold and configured to emit lubricant outside of the lubrication system if the pressure of the lubricant within the manifold exceeds a predetermined limit. 
However, Keskiniva teaches that it is old and well known in the relevant power swivel with recirculation line art the power swivel further comprising a pressure relief valve (relief valve symbol between C5 and C6, relieving via C7 into 19, see Fig. 5) coupled to the manifold (fluidly connected to the tee between input C2 and outputs C3/C4 which can be considered a manifold) and configured to emit lubricant outside of the lubrication system if the pressure of the lubricant within the manifold exceeds a predetermined limit (as suggested by the name “pressure medium container 19”, paragraph [0044]).
Liu, to further comprise a relief system, as taught by Keskiniva, with the motivation to control the pressure of the fluid (see paragraph [0044]).

Claim(s) 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hult (US 2001/0050168).
Regarding claim 7, Liu discloses a power swivel configured to rotate a tubular string and drill bit to form or extend a subterranean borehole (Fig. 1), the power swivel comprising:
 a motor (hydraulic motor 1) having an output shaft (shaft extending from motor 1 to second shaft 11) extending along a shaft axis, wherein the motor lies on the shaft axis (see the shaft axis line crossing the motor 1, Fig. 1);
a gear box (“The gear shifting transmission system”, English translation p. 5 line 5) coupled to the motor, the gear box configured to be filled with lubricant to a fill line (fill line shown by the shape of tilde or “ ~ ” in Fig. 1) and comprising:
 a gear box housing (casing 16 including the housing of the oil pump 13) having an internal surface (inherent); and
a plurality of gears (at least gears 3, 4, 5, 6, 7, 8, 10, 11, 14) disposed within the gear box housing (Fig. 1); and
a lubrication system (“the forced lubrication system”, p. 6 last paragraph) coupled to the gear box (Fig. 1), the lubrication system including:
(oil pump 13) including an outlet (outlet which connects the lubrication pipeline 2), wherein the pump is supported from the internal surface of the housing (Fig. 1) so as to be driven by the shaft to discharge lubricant from the outlet (p. 7 paragraph 2);
a recirculation line (2) fluidly coupled to the outlet of the pump (p. 6 last paragraph), wherein at least a portion of the recirculation line extends outside of the gear box housing (Fig. 1) to facilitate a transfer of thermal energy from lubricant in the recirculation line to an outer environment surrounding the gear box housing (intended use accomplished by pipeline 2); and
a first injector (injection point by the Tee pipe going into shaft gear 4) fluidly coupled to the recirculation line, wherein the first injector is configured to deliver lubricant directly onto a first gear (shaft gear 4) of the plurality of gears (“bearings on the upper end face of the shaft gear 4”, p. 7 first paragraph); and
wherein the pump is supported from the internal surface in the gear box at least partially below the fill line (Fig. 1); and
wherein the first gear is at least partially above the fill line (shaft gear 4 is above the tilde line, Fig. 1).  

Liu does not explicitly disclose that the pump is aligned with the shaft axis of the motor.
However, Hult teaches that it is old and well known that the pump (72) is aligned with the shaft axis of the motor (motor 18, shaft 62, with shaft axis running through motor 18, shaft 62, and pump 72).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump, as disclosed by Liu, to Hult, with the motivation to use the utilize the output torque of the output shaft directly off the motor, which provides higher rotational speed (as the shaft has not been geared down; see [0047] – See Response to Arguments below for further analyses).

Regarding claim 11, modified Liu discloses the power swivel of claim 7, wherein the lubrication system further comprises:
 a second injector (Liu - injection point directly above the transition shaft 12) fluidly coupled to the recirculation line, wherein the second injector is configured to deliver lubricant to a bearing disposed within the gear box housing (Liu p. 7 paragraph 2 “the lubrication transmission route is… bearings on the upper end face of the transition shaft 12”); and
a manifold (the two tee pipes positioned outside the casing 16 can be considered manifold) positioned outside the gear box housing, the manifold having an inlet (inlet of the first tee pipe) and a plurality of outlets (three outlets leading to three injection points) wherein the inlet is fluidly coupled to the recirculation line; and
wherein the first injector is fluidly coupled to a first outlet of the plurality of outlets (Fig. 1); and
wherein the second injector is fluidly coupled to a second outlet (outlet of the second tee connected to the second injector) of the plurality of outlets. 
Regarding claim 8, Liu discloses the power swivel of claim 11, wherein the manifold is mounted to the gear box housing at a position that is above the fill line and above the pump (Liu - both tee pipe points are above the fill line and above the pump).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hult, in further view of Keskiniva.
Regarding claim 9, modified Liu discloses the power swivel of claim 11.
Liu does not explicitly disclose wherein the lubrication system further comprises a pressure relief valve fluidly coupled to one of the plurality of manifold outputs and is configured to emit lubricant to the environment surrounding the gear box housing when the pressure of the lubricant within the manifold reaches a predetermined limit. 
However, Keskiniva teaches that it is old and well known in the relevant power swivel with recirculation line art wherein the lubrication system further comprises a pressure relief valve (relief valve symbol between C5 and C6, relieving via C7 into 19, see Fig. 5) fluidly coupled to one of the plurality of manifold outputs (fluidly connected to the outputs C3 and C4 rotation bushing 21) and is configured to emit lubricant to the environment (19) surrounding the gear box housing when the pressure of the lubricant within the manifold reaches a predetermined limit (as suggested by the name “pressure medium container 19”, paragraph [0044]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the recirculation, as disclosed by Liu, to further comprise a relief system, as taught by Keskiniva, with the motivation to control the pressure of the fluid (see paragraph [0044]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hult, in further view of Lei.
Regarding claim 10, modified Liu discloses the power swivel of claim 7, wherein the motor is rotatable in a first direction, and a second direction that is opposite the first direction (basic function of hydraulic motor); and
wherein the pump is configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the first direction (Liu p. 6 last paragraph – p. 7 second paragraph).  
Liu does not explicitly disclose wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the second direction.
However, Lei discloses wherein the pump (lubricating pump 10) is configured to discharge lubricant from the outlet and into the recirculation line when the motor (variable plunger motor 7) is rotating in the first direction, and wherein the pump is further configured to discharge lubricant from the outlet and into the recirculation line when the motor is rotating in the second direction (see p. 7 lines 275-283 of the machine translation describing how lubrication pump functions; Fig. 2 further shows that the variable plunger motor 7 can rotate in either direction – as indicated with two arrows – to cause the lubricating pump 10 to pump in single direction – as indicated with a single arrow).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the pump, as disclosed by modified Liu, wherein the pump is further configured to discharge lubricant from the outlet Lei, with the motivation to allow pump to lubricate the gear shafts when the motor/shafts rotate in either direction.

Response to Arguments
Applicant's argument have been fully considered but they are not persuasive.
Regarding Applicant's argument over 35 USC § 103 rejections on claim(s) 1 as unpatentable over Liu in view of Young, Applicant stated in page 9 that “Instead, the proper teaching in Young is a gear box housing 68, and that housing does not house the lubrication pump 156.”
Examiner respectfully disagrees. As shown in Figs. 1 and 3 of Young, the frame 12 at least partly houses rotating shaft/quill 34 (which is connected to 92 and bull gear 128) and also the housing 68 which houses plurality of gears including bull gear 128 and spur gear 72. Therefore, one having ordinary skill in the art, would consider the frame 12 of Young as a gear box housing under the broadest reasonable interpretation.

Regarding Applicant's argument over 35 USC § 103 rejections on claim(s) 7 as unpatentable over Liu in view of Hult, Applicant makes two arguments.
First, Applicant points that the limitation “the first injector is configured to deliver lubricant directly on to a first gear of the plurality of gears” (emphasis added) is not taught. Examiner respectfully disagrees. Liu explicitly discloses that the lubricant is provided to the “bearings on the upper end face of the shaft gear 4”. It is well understood to one having includes bearings, meaning lubricant provided to the bearings of the shaft gear 4 is equivalent of providing lubricant to the shaft gear 4. Furthermore, even if one disagrees that the bearings are not a part of a shaft gear assembly, the lubricant provided on the “bearings on the upper face of the shaft gear 4” is going to flow through a plurality of gears including the shaft gear 4 as it trickles down back to the reservoir shown in Fig. 1, meaning the lubricant will be delivered “directly onto” the shaft gear 4. It is well understood by one having ordinary skill in the art that the lubricant for power swivels are provided to lubricate bearings and gears within.
Second, regarding the modification with Hult reference, Applicant argues that “making such a modification directly contradicts an explicit teaching of Liu. Namely, Liu teaches that ‘[w]hen the liquid proportional variable speed hydraulic motor 1 rotates at a constant speed, the rotation speed of the lubricating oil pump 13 is also constant without being affected by the fourth speed of the gear shifting mechanism.’ Liu, page 6, last paragraph”. Examiner respectfully disagrees. While Applicant seems to argue that Liu is teaching away from a modification using Hult reference, such is simply not the case. The “fourth speed” mentioned in Liu reference is referring to the speed of the final transmission gear, which is equivalent to the rotational speed of the output shaft 15:
“The transmission path of the gear shifting transmission system in the fourth gear of the gear shifting mechanism is: hydraulic proportional shift hydraulic motor 1 → shaft gear 4 → fifth gear 5 → ninth gear 9 → transition gear 10 → final transmission gear 14; among them, The transmission ratio is 1, and the reduction ratio is 2.47. Wherein, when the gear shifting mechanism is in the fourth speed, the first shaft 25 and the second shaft 11 are coupled by a spline, so that the two are combined into one shaft.”
(p. 6, fourth paragraph)
As such, the rotation speed of the oil pump 13 is constant without being affected by the fourth speed as long as the pump 13 is not connected to (or powered by) the final transmission gear 14 or the output shaft 15. Hence, having the pump 13 connected to the shaft directed connected to the hydraulic motor 1 would keep the rotation speed of the pump constant without being affected by the fourth speed, which Hult teaches and suggests.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                           
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731